PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Salinas et al.
Application No. 16/726,820
Filed: 24 Dec 2019
For: METHOD AND APPARATUS FOR CLEANING A TUBE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed August 9, 2021 under 37 CFR 1.137(a), to revive the above-identified application.

 The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306).  The issue fee was paid on June 3, 2021.  This application became abandoned on June 4, 2021.  The Notice of Abandonment was mailed on June 8, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply in the form of the declaration for Paul Bryce Martin; (2) the petition fee of $1050; and (3) the required statement of unintentional delay have been received.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3210.  

This matter is being referred to the Office of Data Management for further processing.


/Irvin Dingle/
Irvin Dingle	
Lead Paralegal Specialist				
Office of Petitions